Exhibit 10.8

 

Policy No:         E-6

             Reissued:         

October 1, 2004 (R)

                        

Supercedes October 1999 (R)

Subject: Severance Pay

  

    Plan and

   Effective:          January 1, 1987

Summary Plan Description

              

Page No: 1 of 6

              

 

1.0 PURPOSE

 

To provide severance benefits to certain US employees of NATCO Group Inc. and
its US subsidiaries and affiliates (collectively, “NATCO”) and other employees
of NATCO located in the US who involuntarily lose their positions with NATCO
under severance qualifying conditions. This document is intended to serve as
both the official plan document and the summary plan description, as required
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

 

2.0 ELIGIBILITY

 

2.1 General Eligibility. An employee may be eligible for benefits under NATCO’s
Severance Pay Plan (Plan) if he or she is:

 

  a. Employed at one of NATCO’s domestic (U.S.) facilities or a US employee on
an international assignment, but who is not in any case a field employee of
Total Engineering Services Team, Inc. or any of its subsidiaries; and

 

  b. A regular full-time employee (as described in section 3.1); and

 

  c. His or her employment is involuntarily terminated; and

 

  d. His or her termination of employment is due to a change in operations, a
facility relocation or closing, or a reduction for other economic reasons, and
the employee does not refuse or otherwise fail to accept another position that
may be available with the facility/NATCO; or

 

  e. His or her termination of employment is the result of a sale or merger of
all or part of NATCO’s business or assets, merger acquisition or other form of
corporate reorganization and the employee is not offered a position by the
acquiring or resulting company.

 

  f. If an employee resigns, abandons his or her job, fails to return from an
approved leave of absence, initiates termination on any similar basis, or does
not satisfy the criteria set forth in sections 2a – 2e of this policy, the
employee will be ineligible for severance pay. In addition, employees will be
ineligible for benefits if they are terminated for misconduct, unsatisfactory
performance, or otherwise for cause which shall be determined solely at NATCO’s
discretion.

 

2.2 Eligibility for Plan Benefits. An employee who meets the general eligibility
requirements of this Plan will be eligible for benefits only if the employee
receives written notification from NATCO of his or her eligibility to
participate. To receive benefits under this Plan, employees may be required to
sign a waiver and release of all labor and employment related claims against
NATCO, its subsidiaries and affiliated entities, and its and their officers,
directors, employees and benefit plans, in a form prepared by NATCO at the time
of termination.

 

3.0 SCHEDULE OF BENEFITS

 

The amount of the benefits an employee receives will depend on the employee’s
length of service as determined by his or her most recent hire (anniversary)
date as shown in the Schedule of Severance Payment in Section 3.4 of this
policy. Benefits will be based on the base salary, exclusive of overtime, shift
differentials, bonus, commissions, etc. of the employee at the time of
termination notification. Any performance or merit reviews that are pending or
in process shall not affect the amount of any employee’s severance benefits. In
addition, the benefits paid under this plan shall be inclusive of any
termination notice pay an employee may be eligible to receive under the federal
Workers Adjustment Retraining and Notification Act or any applicable state or
local plant closing laws. Benefits will not be paid under this

 



--------------------------------------------------------------------------------

plan to any employee or officer of NATCO who receives payment of severance or
change in control benefits under any other agreement or arrangement with NATCO
or to any foreign employee on assignment in the US who would otherwise be
entitled to statutory severance or redundancy payments under applicable foreign
law.

 

3.1 Regular Full-Time Employees

 

All regular full-time employees who have completed a minimum of six months
employment from their most recent date of hire (anniversary) will be entitled to
compensation as defined by the Schedule of Severance Payments up to a maximum of
16 weeks base salary, depending on length of service. For purposes of this
Section 3.1, a “regular full-time employee” is an individual who is classified
by NATCO as a regular employee normally scheduled to work at least 30 hours each
week.

 

If NATCO rehires an employee, his or her initial service time will not be
counted in computation of severance if the employee is thereafter terminated.

 

3.2 Part-Time and Temporary Employees; Other Contingent Workers

 

No severance payments will be granted to any individuals who are characterized
by NATCO as part-time or temporary employees, independent contractors, interns,
cooperative or student employees, leased employees, or other similar category,
even if that characterization is later changed.

 

3.3 Benefit Offset

 

An employee’s benefits under this plan may be reduced, at the discretion of the
Plan Administrator, by any amounts the employee may owe NATCO (e.g. salary
advances, vacation advances, unreconciled expenses, etc.).

 

3.4 Schedule of Severance Payments

 

Years of Service

--------------------------------------------------------------------------------

   Formula Factor (F.F.)


--------------------------------------------------------------------------------

   Years of Service


--------------------------------------------------------------------------------

   Formula Factor (F.F.)


--------------------------------------------------------------------------------

30 Years

   16.00    14 Years    10.50

29 Years

   16.00    13 Years    9.75

28 Years

   16.00    12 Years    9.00

27 Years

   16.00    11 Years    8.25

26 Years

   16.00    10 Years    7.50

25 Years

   16.00    9 Years    6.75

24 Years

   16.00    8 Years    6.00

23 Years

   16.00    7 Years    5.25

22 Years

   16.00    6 Years    4.50

21 Years

   15.75    5 Years    3.75

20 Years

   15.00    4 Years    3.00

19 Years

   14.25    3 Years    2.25

18 Years

   13.50    2 Years    1.50

17 Years

   12.75    1 Year    1.00

16 Years

   12.00    6 months to 1 Year    1.00

15 Years

   11.25    Less than 6 months    - 0 -

 



--------------------------------------------------------------------------------

4.0 VACATION PAYMENT

 

Employees entitled to vacation at the time of termination will be compensated
under the terms of Vacation Policy D-2.

 

5.0 NOTICE PAY

 

As much notice of termination as is consistent with business conditions will be
provided to each terminating employee. Employees will be entitled to up two
week’s notice or pay in lieu of notice as appropriate and determined by business
conditions and the Plan Administrator.

 

6.0 METHOD OF PAYMENT

 

The Plan Administrator will determine how benefits will be paid in its sole
discretion. Employees entitled to severance under this policy will receive their
benefits in either one lump sum payment or in installments coincident with their
former employer’s then-current payroll cycle concluding with the month following
the month in which the termination occurred. Employees enrolled in NATCO’s
various benefit plans will be entitled to coverage as described within each such
plan’s document. Medical coverage may be continued at active employee
contribution rates through the month following the month in which termination
occurred, with deductions made from either the lump sum or payroll cycle.

 

This period of group health insurance continuation will be applied against an
employee’s entitlements under the Consolidated Omnibus Budget Reconciliation Act
(COBRA). (You may contact NATCO’s Human Resources Department in Houston for
details.)

 

7.0 SOURCE OF BENEFITS

 

NATCO will pay all benefits under this Plan from its general assets.

 

8.0 CLAIMS PROCEDURES

 

All claims concerning eligibility, participation, benefits, or other aspects of
this Plan must be submitted in writing to the Plan Administrator, who may
delegate the authority for review of the claims to a Plan Committee.

 

If a claim for benefits under this Plan is denied under the terms and conditions
of this policy, the Plan Administrator must respond to the claimant within a
reasonable period of time, but no more than 90 days from the date the claim was
filed. The Plan Administrator in its sole discretion may extend the review
period for an additional 90 days by notifying the claimant in writing.

 

If the Plan Administrator denies all or part of the claim, the Plan
Administrator shall provide a written notice of denial to the claimant, to
include (1) the specific reason or reasons for the adverse determination; (2)
reference to the specific plan provisions on which the determination is based;
(3) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and (4) a description of the plan’s review procedures
and the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination on review (as described below).

 

If the claimant wishes to appeal a denied claim, he or she must do so within 60
days of the Plan Administrator’s written denial or the effective date of the
denial if there is no written denial, otherwise the claimant shall be deemed to
have waived his or right to a review. In preparation for a review, the claimant
may submit all relevant documentation and arguments to the Plan Administrator
for consideration by the appeals committee.

 

The appeals committee will generally make a final, written determination of the
claimant’s eligibility for benefits within sixty (60) days of receipt of the
request for review (or within one hundred twenty (120) days after such receipt
if special circumstances require an extension of time for processing the claim).
In the event that the appeals committee confirms the denial of the claim, in
whole or in part, the written notice will set forth, in a manner calculated to
be understood by the claimant, (i) the specific reason(s) for upholding the
denial, (ii) specific reference to the Plan provision(s) on which the denial is
based, (iii) a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the employee’s claim for benefits (as defined
under ERISA), and (iv) a statement of the claimant’s right to bring an action
under ERISA Section 502(a).

 

The Plan Administrator and the appeals committee shall have the discretion to
make any findings of fact needed in the administration of the policy, and will
have the discretion to interpret or construe ambiguous, unclear, or implied (but
omitted) terms in any fashion that they deem appropriate in their sole judgment.
The Plan Administrator’s decisions and

 



--------------------------------------------------------------------------------

actions shall be final and binding, unless there is a timely appeal of a
decision or action, in which case, the appeals committee’s decision or action
shall be final and binding.

 

Pursuant to the terms of this Plan and applicable law, no legal action for
benefits under the Plan shall be brought until this claims procedure has been
exhausted.

 

9.0 AMENDMENT OR TERMINATION OF THE PLAN

 

NATCO reserves the right to amend or terminate the Plan at any time in its sole
discretion, with or without advance notice.

 

10.0 YOUR RIGHTS UNDER ERISA

 

As a participant in this Plan, you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). ERISA provides that all Plan participants shall be entitled
to:

 

Receive Information About Your Plan and Benefits

 

  •   Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including a copy of the latest annual report (Form 5500 Series) filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefit Security Administration.

 

  •   Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan, including copies of the latest
annual report (Form 5500 Series) and updated summary plan description. The Plan
Administrator may make a reasonable charge for the copies.

 

  •   Receive a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.

 

Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.

 

Enforce Your Rights

 

If your claim for a welfare (severance) benefit is denied or ignored, in whole
or in part, you have a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the Plan and do not receive them within thirty (30) days, you may file suit
in a Federal court. In such a case, the court may require the Plan Administrator
to provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits that is
denied or ignored, in whole or in part, you may file suit in a state or Federal
court. If it should happen that the Plan fiduciaries misuse the Plan’s money (if
any) or if you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds that your claim or lawsuit is frivolous.

 

Assistance with Your Questions

 

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefit Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefit Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington D.C. 20210. You may

 



--------------------------------------------------------------------------------

also obtain certain publications about your rights and responsibilities under
ERISA by calling the publications hotline of the Pension and Welfare Benefits
Administration.

 

11.0 GENERAL INFORMATION

 

11.1 The Plan is sponsored by National Tank Company, 2950 North Loop West, Ste.
700, Houston, TX 77092 (713) 683-9292.

 

11.2 Plan Administrator

 

National Tank Company’s Director of Human Resources is the administrator of the
Plan who is appointed by the President of National Tank Company. The
administrator of the Plan makes the rules and regulations necessary to
administer the Plan. The administrator of the Plan shall have the responsibility
and discretionary authority to interpret the terms of this Plan, to determine
eligibility for benefits, and to determine the amount of such benefits. The
interpretations and determinations of the administrator of the Plan shall be
final and binding, unless determined by a court of competent jurisdiction to be
arbitrary and capricious.

 

11.3 Type of Plan

 

The Plan is an unfunded welfare benefit severance pay plan.

 

11.4 Agent for Legal Process

 

NATCO’s General Counsel is the agent for service of legal process with respect
to the plan. Any communications should be sent to:

 

General Counsel

National Tank Company

2950 N. Loop West

Suite 700

Houston, Texas 77092

 

Legal process may also be served on the administrator of the Plan at:

 

Director of Human Resources

Severance Plan Administration

National Tank Company

2950 N. Loop West

Suite 700

Houston, Texas 77092

 

11.5 Plan Year

 

The records of the Plan are kept on a calendar year basis.

 

11.6 Identification Number

 

Employees who have a need to discuss the Plan with a federal government agency,
may need the following numbers:

 

Until December 31, 2004:

 

Plan Number 501

Employer ID#     -22-2906892

 

Commencing January 1, 2005:

 

Plan Number 502

Employer ID#     -13-2571945

 



--------------------------------------------------------------------------------

12.0 AMENDMENT OR TERMINATION OF POLICY

 

NATCO reserves the right to modify, revoke, suspend, terminate or change any or
all such plans, policies or procedures, in whole or in part, at any time with or
without notice.

 